Hallett, J.,
in an oral charge to the jury, held:
That the plaintiff bringing his action to recover possession of a mining claim must show a good location, in compliance with the statute in respect to locations, i. e.: He must show in his discovery shaft a vein or lode of valuable ore, in rock in place, as well as compliance with the statute in other regards. The miner is not bound , to make the first shaft or opening which he may sink, his discovery shaft. If, after sinking in one place and failing to find a lode, he sinks in another and finds one, he may make the second his discovery shaft, on wh'ich location may be based. That it is competent for him to make any shaft he may sink his discovery shaft, but it must disclose a lode or vein in rock in place, not simply mineral in a fragmentary condition. A location is held valid only to the extent of the lode which is included within it. If a location is extended beyond the limits of the lode, in so far as it goes beyond the lode it is held invalid—for the reason that the location gives no right to the surface except in connection with the lode.